Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-10-00852-CV

                                           Edward Baldridge

                                                   v.

 Chuck Brauner, in his official capacity as Chief of Police of the Spring Branch Independent School
         District Police Department and the Spring Branch Independent School District

               NO. 0936082 IN THE 234TH DISTRICT COURT OF HARRIS COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
E-TXGOV FEE               $5.00               09/12/2013               E-PAID                   ANT
   MT FEE                 $15.00              09/12/2013               E-PAID                   ANT
E-TXGOV FEE               $5.00               08/23/2013               E-PAID                   APE
E-TXGOV FEE               $5.00               07/09/2013               E-PAID                   ANT
   MT FEE                 $15.00              07/09/2013               E-PAID                   ANT
   FILING                $175.00              11/08/2010                PAID                    ANT
CLK RECORD               $188.00              10/28/2010                PAID                    ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $408.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this August 21, 2015.